Citation Nr: 0315248	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  95-08 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound (GSW) of the left elbow Muscle Group (MG) V 
with traumatic arthritis, currently rated as 30 percent 
disabling.

2.  Entitlement to an increased rating for residuals of a GSW 
of the left shoulder MG VI, currently rated as 20 percent 
disabling.

3.  Entitlement to an increased rating for residuals of a GSW 
of the left arm with ulnar nerve entrapment, currently rated 
as 10 percent disabling.

4.  Entitlement to an effective date, earlier than September 
15, 1993, for the grant of service connection and a 
compensable rating for residuals of a GSW of the left 
shoulder MG VI.

5.  Entitlement to an effective date, earlier than September 
15, 1993, for the grant of service connection and a 
compensable rating for residuals of a GSW of the left arm 
with ulnar nerve entrapment.

6.  Entitlement to an effective date, earlier than July 5, 
1970, for the grant of service connection for a residual scar 
of a GSW of the left arm.

7.  Entitlement to an effective date, earlier than September 
15, 1993, for the grant of a compensable evaluation for a 
residual scar of a GSW of the left arm.

8.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The appellant served on active duty from May 1968 to May 
1970.  His military occupational specialty was light weapons 
infantryman.  He was awarded the Combat Infantryman Badge 
(CIB) for combat service in Vietnam. 

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions dating from August 
1994.

In April 1997 the veteran attended a hearing before a 
Veterans Law Judge in Washington, D.C.  The hearing 
transcript is on file.

This case was previously remanded by the Board in May 1997 
and March 2001 for additional development of the evidence and 
consideration of Veterans Claims Assistance Act of 2000 
(VCAA).

The case was returned to the Board.

The record shows that the veteran was offered a new hearing 
before the Board since the Veterans Law Judge at the April 
1997 hearing in Washington, D.C. terminated his employment at 
the Board.  

The veteran attended a hearing in December 2001 before a 
Veterans Law Judge sitting at the RO in New Orleans, 
Louisiana.  

In April 2002 the Board granted service connection for a 
psychiatric disability diagnosed as pain disorder, anxiety 
disorder and depressive disorder.  (In April 2002 the RO 
assigned a 50 percent evaluation for service-connected 
psychiatric disability.)

The Board undertook additional development on the remaining 
issues noted on the title page pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  That development is completed.

Since the Veterans' Law Judge who conducted the December 2001 
travel Board hearing at the RO subsequently terminated 
employment at the Board, the veteran was offered a new 
hearing which he declined in May 2003.

The record shows that in June 2001 the veteran submitted a 
claim of entitlement to service connection for vertigo.  This 
issue is inextricably intertwined with the prepared and 
certified issue of entitlement to a TDIU and is further 
addressed in the remand portion below.  

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for hearing loss is discussed in the remand 
portion below.  

In a September 25, 2000 rating decision the RO denied 
entitlement to service connection for a busted ear drum, 
bilaterally.  In September 2002, the veteran filed a NOD with 
the denial of service connection for busted ear drums.  Since 
the issue of whether a timely NOD was filed with the denial 
of service connection for busted ear drums has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

The veteran also noted that the September 25, 2000 rating 
decision showed that his GSW of the left arm was evaluated as 
10 percent.  He indicated that he desired an increased 
evaluation for GSW scar of the left arm.  The issue of 
entitlement to a separate compensable evaluation for a scar 
of the left arm to include consideration of the amended 
rating criteria for evaluating skin/scars effective August 
30, 2002 is further addressed in the remand portion of this 
decision.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304,-7305,-7316 (Fed. Cir. May 1, 
2003), the CAFC determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration.  
The CAFC held that this is contrary to the requirement of 
38 U.S.C. § 7104(a).

Since additional evidence was added to the record pursuant to 
Board development without waiver from the veteran of initial 
RO consideration this case must be remanded to the RO for 
consideration of all evidence added to the record since the 
issuance of the August 2000 supplemental statement of the 
case (SSOC).  
38 C.F.R. § 20.1304.

The issues of entitlement to an increased rating for 
residuals of a GSW of the left shoulder MG VI with loss of 
shoulder motion, residuals of a GSW of the left arm with 
ulnar nerve entrapment and entitlement to a TDIU remain 
unresolved clinically.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991). 

The CAVC has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).

The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991). 



The record shows that in a December 1996 rating decision the 
RO declined to reopen a claim of entitlement to service 
connection for hearing loss previously denied in March 1971.  

A March 1997 letter from the veteran referring to an ear 
disability incurred in combat service in Vietnam may be 
construed as a notice of disagreement (NOD) to the December 
1996 rating decision on the issue whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for hearing loss.  

In Manlicon v. West, 12 Vet. App. 238 (1999), the CAVC held 
that in these circumstances where a NOD is filed, but a 
statement of the case (SOC) has not been issued, the Board 
must remand the claim to the RO to direct that a statement of 
the case be issued on whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for hearing loss.  

The CAVC has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  In this case, the 
claim of entitlement to service connection for vertigo is 
inextricably intertwined with the claim of entitlement to a 
TDIU.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:



1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The RO should then 
conduct any necessary development brought 
about by the appellant's response. 

3.  Inasmuch as the issue of entitlement 
to service connection for vertigo is 
deemed to be "inextricably intertwined" 
with the prepared and certified issue of 
entitlement to a TDIU, the RO should take 
appropriate adjudicative action, and 
provide the appellant and his 
representative, notice of the 
determination and the right to appeal.

4.  Following the above, the RO should 
schedule the appellant for VA special 
orthopedic and neurologic examinations by 
an orthopedic surgeon and neurologist or 
other appropriate medical specialist(s), 
including on a fee basis, if necessary, 
for the purpose of determining the nature 
and extent of severity of his service-
connected residuals of a GSW of the left 
shoulder MG VI and residuals of a GSW of 
the left arm with ulnar nerve entrapment 
and scarring.  


The claims files, a copy of this Remand 
and copies of the criteria under 38 
C.F.R. § 4.40, 4.45, 4.59 (2002)as well 
as copies of the previous and revised 
criteria for rating skin disorder under 
38 C.F.R. § 4.118 (2002) must be made 
available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examinations.  The medical specialists 
must be requested to annotate the 
examination reports that the claims files 
were in fact made available for review in 
conjunction with the examinations.  Any 
further indicated special studies should 
be conducted.

The examiners must report the range of 
motion of the left shoulder in degrees of 
arc with an explanation as to what is the 
normal range of motion of the shoulder.  
Specifically, the medical specialists 
where appropriate must identify all 
orthopedic and neurologic manifestations 
related to service-connected residuals of 
a GSW of the left shoulder MG VI and 
residuals of a GSW of the left arm with 
ulnar nerve entrapment.  The neurologist 
must opine as to whether the neurologic 
findings, if any, represent moderate or 
severe incomplete paralysis of the ulnar 
nerve or complete paralysis.  Both 
examiners should address the previous and 
amended criteria for rating skin 
disorders.  All orthopedic and neurologic 
findings should be reported in detail.  

The examiners must comment upon the 
extent, if any, to which pain, supported 
by adequate pathology and evidenced by 
the visible behavior of the veteran, 
results in functional loss.  

The examiners must carefully elicit all 
of the veteran's subjective complaints 
concerning his left shoulder and offer an 
opinion as to whether there is adequate 
pathology present to support the 
veteran's subjective complaints.  

It is requested that the examiners also 
provide explicit responses to the 
following questions:

Do the service-connected residuals of a 
GSW of the left shoulder MG VI and/or 
residuals of a GSW of the left arm with 
ulnar nerve entrapment cause weakened 
movement, excess fatigability, and 
incoordination, and if so, the examiners 
must comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?

The examiners must comment on whether 
pain is visibly manifested on movement of 
the left shoulder and, if so, to what 
extent; the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected residuals of a 
GSW of the left shoulder MG VI and 
residuals of a GSW of the left arm with 
ulnar nerve entrapment; the presence or 
absence of changes in the condition of 
the skin indicative of disuse due to the 
service-connected residuals of a GSW of 
the left shoulder MG VI and residuals of 
a GSW of the left arm with ulnar nerve 
entrapment; or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
service-connected residuals of a GSW of 
the left shoulder MG VI and residuals of 
a GSW of the left arm with ulnar nerve 
entrapment.  

The examiners must comment on whether 
there are other objective indications of 
the extent of the veteran's pain, such as 
the medication he is taking or the type 
of any treatment he is receiving.  

The examiners must express an opinion as 
to the impact of the veteran's residuals 
of a GSW of the left shoulder MG VI, 
residuals of the left elbow MG V and 
residuals of a GSW of the left arm with 
ulnar nerve entrapment on his ability to 
obtain and retain substantially gainful 
employment.  The examiners must in fact 
provide opinions as to whether the 
veteran's service-connected disabilities 
have rendered him unemployable.  Any 
additional examination(s) thought 
necessary by the examiners to be able to 
provide such opinion is at their option.  
Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale. 

5.  The RO should arrange for a 
psychiatric examination of the veteran by 
a board certified VA psychiatrist, or on 
a fee basis if necessary, for the purpose 
of ascertaining the current nature and 
extent of severity of service-connected 
anxiety, depressive and pain disorders.  
The entire claims folder, copies of the 
previous and amended criteria for rating 
psychiatric disorders, and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies should be 
conducted.



The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by service-connected anxiety, depressive 
and pain disorders.  If there are other 
psychiatric disorders found, in addition 
to service- connected service-connected 
anxiety, depressive and pain disorders, 
the examiner should specify which 
symptoms are associated with each 
disorder(s).

If certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated. If a 
psychiatric disorder(s) other than 
service-connected anxiety, depressive and 
pain disorders is or are found on 
examination, the examiner should offer an 
opinion as to whether such disorder is 
causally or etiologically related to 
service-connected anxiety, depressive and 
pain disorders, and, if not so related, 
whether the veteran's service-connected 
anxiety, depressive and pain disorders 
has any effect on the severity of any 
other psychiatric disorder.

Any necessary special studies, including 
psychological testing, should be 
accomplished.  During the course of the 
examination, the examiner should identify 
all of the symptoms or manifestations of 
the veteran's service-connected anxiety, 
depressive and pain disorders.

Following evaluation, the examiner should 
provide a numerical code under the Global 
Assessment of Functioning scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from service-connected anxiety, 
depressive and pain disorders.  

The examiner must include a definition of 
the numerical GAF code assigned, as it 
relates to the veteran's occupational and 
social impairment.

The examiner should express an opinion as 
to the impact of anxiety, depressive and 
pain disorders on the veteran's ability 
to obtain and retain substantially 
gainful employment.

If the historical diagnosis of service-
connected anxiety, depressive and pain 
disorders is changed following 
examination, the examiner should state 
whether the new diagnosis represents 
progression of the prior diagnosis, 
correction of an error in the prior 
diagnosis, or development of a new and 
separate condition.  Any opinions 
expressed by the examiner as to the 
severity of service-connected anxiety, 
depressive and pain disorders must be 
accompanied by a complete rationale.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
ensure that the requested examination 
reports and required medical opinions are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the RO should review the 
claims file to ensure that any 
notification and development action 
required by the VCAA of 2000 is 
completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied. 

7.  After undertaking any action deemed 
essential in addition to that specified 
above, the RO should readjudicate the 
certified issues on appeal as reported on 
the title page.  This should include 
consideration of all evidence of record, 
including the evidence added to the 
record since the August 2000 SSOC.  The 
RO should document its consideration of 
the applicability of the criteria under 
38 C.F.R. § 3.321(b)(1), and 
consideration of the previous and amended 
criteria for rating skin disorders under 
38 C.F.R. § 4.118 (2002) with respect to 
the claim of entitlement to a separate 
compensable evaluation for a left arm 
gunshot wound scar.

8.  The RO should issue a statement of 
the case to the  veteran and his 
representative addressing the issue of 
whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
hearing loss.  The statement of the case 
should include a summary  of the relevant 
evidence and citation to all relevant law 
and  regulations.  38 U.S.C.A. § 7105(d).  
The veteran should be advised of the time 
limit in which he may file a substantive 
appeal in this case.  38 C.F.R. § 
20.302(b) (2002).  Then, only if an 
appeal is perfected as to the this issue, 
should the case be returned to the Board 
for further appellate consideration. 

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a SSOC.  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertaining to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO; 
however, the veteran is advised that failure to report 
without good reason shown for any scheduled VA examination(s) 
may adversely affect the outcome of his claim.  38 C.F.R. § 
3.655 (2002).  

Moreover, the governing regulation provides that failure to 
report without good cause shown for any examination in 
connection a claim for an increased rating will result in the 
denial of the claim.  38 C.F.R. § 3.655; Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


